Citation Nr: 0521846	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  01-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for ear 
fungus and impaired hearing.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left femur fracture.

3.  Entitlement to service connection for nerve disabilities 
secondary to residuals of a left femur fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active service from October 1945 to December 
1946.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Roanoke, Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  When this 
case was last before the Board in August 2004, it was 
remanded for additional development.


REMAND

In a statement received by the Board in June 2005, a 
representative from the Virginia Department of Veterans' 
Services stated that the veteran wished to appear at a 
hearing before the Board, either in Washington, D.C. or at 
the RO.  Thereafter, in an informal hearing presentation, the 
veteran's representative clarified that the veteran was 
seeking a hearing before the Board at the RO.

To date, an in-person hearing before the Board at the RO has 
not been scheduled.  Because the Board may not proceed with 
an adjudication of the veteran's claims without affording him 
an opportunity for such a hearing, a remand is required.  See 
38 U.S.C.A. § 7107(b) (West 2002) and 38 C.F.R. § 20.700(a) 
(2004).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center for the following action: 

Arrangements should be made for the 
veteran to be scheduled for a travel 
Board hearing in accordance with the 
docket number of his appeal. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


